DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the corrugated profile features alternating summits and troughs having ridges which are each defined in a plane parallel to the plane of the bottom surface” renders the claim indefinite because its unclear how the ridges of the summits and the troughs are defined in a single plane parallel to the bottom surface. Claim 16 contains the same recitation. 
Regarding claim 8, the limitation “the semiconductor body” at line 4 lacks antecedent basis. The claim was previously dependent on claim 1 and it is unclear whether the structure of the semiconductor body is being imported into claim 1 from the recitation of the semiconductor body in definite form. 

Claim 17, the limitation “the interface” lacks antecedent basis and raises the same issues as “the semiconductor” in claim 8. 
Claims dependent thereon are rejected for the same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10-11, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leglaye et al. US 2013/0327013.

    PNG
    media_image1.png
    678
    884
    media_image1.png
    Greyscale

Regarding claim 8, as best understood, Leglaye discloses a spark plug of a semiconductor type for a gas turbine engine, see fig. 2 the combustor of a gas turbine engine is shown, the spark plug comprising a free cylindrical end, labeled free end, that extends along the main axis A, labeled main axis A, the free end comprising, centered on the main axis, a central electrode, element 2, and an outer electrode 1, wherein the spark plug comprising a semiconductor body 4, the semiconductor body is arranged between the central electrode and the outer electrode, see fig. 3 the semiconductor is sandwiched between the electrodes 1, 2, the semiconductor body comprising a baseplate, labeled base plate, and an upper portion, labeled upper portion, extending from the baseplate along the main axis, the baseplate comprising a bottom surface substantially defined in a plane (B) perpendicular to the main axis, the baseplate’s bottom surface runs perpendicular to the main axis and is a flat surface encompassed by an imaginary plane B which is perpendicular to the main axis, and a first conical surface, labeled conical surface, intended to cooperate at least partially by form-fitting with a contact surface of the outer electrode of the spark plug, the conical surface touches the inner conical surface of the outer electrode, a predetermined radial clearance 7 being provided between the semiconductor body and the outer electrode, the space 7 is shown between the outer electrode and the semiconductor body, the spark plug further comprising an insulating element 3 attached to the semiconductor body and intended to insulate the central electrode from the outer electrode and to provide a support for the semiconductor body, the insulator 3 is placed between the two electrodes and abuts the semiconductor at one end to support the semiconductor body against the outer electrode, at least partially against a contact surface of the outer electrode substantially along the main axis A, as noted previously, the insulator 3 pushes against the semiconductor against the inner conical surface of the outer electrode. 
Regarding claims 10-11, Leglaye discloses a combustor for a gas turbine engine having the spark plug discussed in claim 8, see fig. 2, claim 1 for example. 
Regarding claim 13, Leglaye discloses the semiconductor body is located at the level of the free cylindrical end of the spark plug. The bottom surface is shown at the distal end of the spark plug, while the opposite end of the spark plug is located at about the wall of the combustor shown by the black line. Both these structure are interpreted as the semiconductor body being located at the same level of the free cylindrical end of the spark plug. 
see claim 1 for example. 

Claim(s) 8, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulkins et al. US 5,434,741.
Regarding claim 8, as best understood, Mulkins discloses a spark plug of a semiconductor type for a gas turbine engine, see title, col. 3, lines 4-42, the spark plug comprising a free cylindrical end, labeled free end, that extends along the main axis A, labeled main axis A, the free end comprising, centered on the main axis, a central electrode, element 42, and an outer electrode 34, wherein the spark plug comprising a semiconductor body 32, the semiconductor body is arranged between the central electrode and the outer electrode, see fig. 2 the semiconductor is sandwiched between the electrodes 34, 42, the semiconductor body comprising a baseplate, labeled base plate, and an upper portion, labeled upper portion, extending from the baseplate along the main axis, the baseplate comprising a bottom surface substantially defined in a plane (B) perpendicular to the main axis, the baseplate’s bottom surface runs perpendicular to the main axis and is a flat surface encompassed by an imaginary plane B which is perpendicular to the main axis, and a first conical surface, labeled conical surface, intended to cooperate at least partially by form-fitting with a contact surface of the outer electrode of the spark plug, the conical surface touches the inner conical surface of the outer electrode, a predetermined radial clearance 68 being provided between the semiconductor body and the outer electrode, the space 68 is shown between the outer electrode and the semiconductor body, the spark plug further the insulator 46 is placed between the two electrodes and abuts the semiconductor at one end to support the semiconductor body against the outer electrode, at least partially against a contact surface of the outer electrode substantially along the main axis A, as noted previously, the insulator 46 pushes against the semiconductor against the inner conical surface of the outer electrode. 

    PNG
    media_image2.png
    385
    704
    media_image2.png
    Greyscale

Regarding claim 12, Mulkins discloses wherein the bottom surface and a cylindrical wall of an edge of the outer electrode define a cavity where the spark plug ignites a mixture of air and fuel, the cylindrical wall being centered on the main axis, as seen in the annotated fig above, the cylindrical wall is centered on the main axis, the dashed line and the bottom surface and cylindrical wall of an edge of the outer electrode form a cavity labeled which is where the fuel and air mixture are ignited. 

1-4, 6, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al. US 5,204,579.



    PNG
    media_image3.png
    745
    647
    media_image3.png
    Greyscale

Regarding claim 1, as best understood,  Oshima discloses a semiconductor body 2a, see col. 3, lines 30-33, the upper corrugation is made of aluminum nitride, revolving around a main axis (A), the centerline of which by the axis of symmetry, for a spark plug of a turbine engine, see title, col. 1, a spark plug for an internal combustion engine which is capable of being used in a gas turbine engine, the semiconductor body comprising a baseplate, the side labeled planar, and an upper portion, the side labeled corrugated, extending from the baseplate along the main axis A, the baseplate comprising a bottom surface, the portion labeled planar, substantially defined in a plane (B) perpendicular to the main axis A, the bottom surface is formed in a plane that is perpendicular to the axis of symmetry, and a first conical surface, labeled conical, intended to cooperate at least partially by form-fitting with a contact surface of an outer electrode of the spark plug, the claims are only positively reciting the semiconductor body where the conical portion can be used to cooperate with a hypothetical form fitting contact surface of an outer electrode of the spark plug, wherein the upper portion comprises an interface opposite the bottom surface along the main axis A and featuring a profile that is at least partially corrugated, labeled corrugated, where the corrugated portion is opposite to the bottom surface, configured to at least prevent the displacement and/or rotation of the semiconductor body in the spark plug, the corrugation is capable of preventing movement of the semiconductor when inserted into a spark plug. The spark plug is not being claimed in claim 1 and thus, a spark plug manufactured with corresponding structure would meet the claimed limitation. 
Further regarding claim 1, the newly amended recitation requires that the corrugated profile features alternating summits and troughs having ridges which are each defined in a plane parallel to the plane of the bottom surface. As best understood, each of the summits and troughs are required to be confined in a respective plane which is taught by Oshima as shown in the annotated figure immediately above. Each of the ridges may have a plane as illustrated by the exemplary plane where the plane is parallel to the base plane described by the label planar. 



    PNG
    media_image4.png
    631
    521
    media_image4.png
    Greyscale

	Regarding claim 3, Oshima discloses the interface comprises a rib that protrudes along the main axis. Referring to annotated figure above, the ends of the rib are labeled as rib above. 
	Regarding claim 4, Oshima discloses the rib features a cylindrical outer surface with a cylindrical axis perpendicular to the main axis. Referring to the annotated figure above, the outer surface is cylindrical and coaxial with the main axis. 
see claim 1 above. 
	Regarding claim 12, Oshima discloses a semiconductor capable of being arranged in a manner such that the bottom surface and a cylindrical wall of an edge of the outer electrode define a cavity where the spark plug ignites a mixture of air and fuel, the cylindrical wall being centered on the main axis. Oshima discloses a bottom surface as claimed and the bottom surface may be arranged in the manner claimed with the outer electrode. The Examiner notes that the claims are drawn to a semiconductor for a spark plug, but the spark plug is not a positively claimed structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leglaye in view of Mixell et al. US 2017/0025824.
Regarding claim 9, Leglaye disclose all elements except for the insulating element is secured to the interface of the semiconducting body by means of glue. 
Mixell teaches the application of a glue 34 between an insulator 28, 30, 32 and a semi conductive sleeve 76, see for example fig. 3. Mixell teaches that the glue helps insure that the adjacent insulators maintain even contact, eliminate air gaps to prevent unwanted corona discharge, and improve the high voltage seals, hereinafter “benefits”, see para. [0073]. 
It would have been obvious to an ordinary skilled worker to provide a glue between he insulator and the semiconductor of Leglaye, as taught by Mixell, in order to provide benefits. Id. 

Allowable Subject Matter
Claims 5, 7, and 14 and 16-17 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims notwithstanding the new indefiniteness issues raised above..

	Regarding claim 7, the prior art does not “the interface features corrugation or waves that rise or fall about the main axis (A) along a circumferential direction.” Rather the prior art above, appears to show the corrugations in the axial direction along the main axis. 
	Claim 14 recites a recitation similar to that of claim 4. 
	Claim 17 recites a recitation similar to that of claim 7.
	Claim 16 would require the claimed interface to have a corrugated profile in the claimed ignitor structure which is not taught or fairly suggested in the prior art as previously allowed in claim 8 in the last filed office action. 
	Claims dependent thereon are allowable for the same reasons. 
With special regard to claim 1, the Examiner notes that the Applicant is appear to attempt to claim that the alternating summits and troughs having ridges, the ridges of the summits are tangent to a first plane parallel to the plane of the bottom surface and the ridges of the troughs are tangent to a second plane parallel to the plane of the bottom surface. Such a recitation does not appear to be taught or fairly suggested in the prior art. 

Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive, in part, and moot, in view of the new grounds of rejections, in part.
The Applicant argues that Oshima does not disclose the claimed corrugation. However, as discussed in claim 1 above, Oshima does appear to disclose the claimed corrugation as best understood with the injection of indefiniteness stemming from the amendment. The Applicant appears to be stating that Oshima does not disclose the corrugations as discussed in the objection to allowable subject matter. The Examiner concurs. 
Comes now the Applicant to broaden claim 8 from that which was previously objected to for allowability. Notably claim 8 is converted to independent form and omits several limitations found in claim 1. This broadening results in several prior art references which appear to anticipate the claim.  See Sandelis US 2009/0178385; Baker 4,007,391; Chatenet US 2013/0078585; Mulkins 5,434,741; Leglaye US 2013/0327013. Therefore claim 8 no longer stands allowable in view of the Applicant’s broadening. 
Additionally, the Applicant injects additional indefiniteness issues stemming from inconsistent amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sandelis, Baker, Chatenet all discloses an ignitor having inner and outer electrodes with a semiconductor having a conical shape and an insulator as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.